Citation Nr: 1213699	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic lumbar strain with degenerative joint disease (DJD). 

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity (RLE).

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from March 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran a disability rating in excess of 20 percent for his chronic lumbar strain with DJD; a disability rating in excess of 10 percent for radiculopathy of the right lower extremity; and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  That rating decision also granted service connection for gastroesophageal reflux disease (GERD) and erectile dysfunction, which were each was assigned an initial noncompensable disability rating.  The RO further granted entitlement to special monthly compensation on account of loss of use of a creative organ.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In April 2009, the Veteran testified via video before the undersigned Acting Veterans Law Judge.  A transcript thereof is on file.  

The Veteran has also perfected an appeal of a February 2008 rating decision which denied the Veteran service connection for posttraumatic stress disorder (PTSD).  However, service connection for PTSD was subsequently granted by a March 2009 rating decision and, so, this was a full grant of that benefit and that matter is not on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

An October 2009 Board decision denied an initial compensable rating for erectile dysfunction but granted an initial 10 percent rating for GERD.  The issues of entitlement to a rating in excess of 20 percent for his chronic lumbar strain with DJD; to a rating in excess of 10 percent for radiculopathy of the right lower extremity; and to a TDIU rating were remanded for evidentiary development.  

The Veteran appealed the October 2009 Board decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a July 2010 memorandum decision the Court held that the Veteran had not raised any argument as to the claims for increased ratings for GERD and erectile dysfunction addressed in the October 2009 Board decision and, so, the Veterans Court deemed those claims to be abandoned on appeal.  The Veterans Court stated that the Veteran was appealing "only the TDIU matter" and held that because the Board had not entered a final decision on the TDIU matter, it did not have jurisdiction and, so, the appeal was dismissed.  

An October 2000 rating decision effectuated the Board's 2009 decision and granted a compensable 10 percent rating for GERD, effective March 14, 2005.  The Veteran did not appeal the assignment of that effective date and, so, that matter is not before the Board at this time.  

The Veteran appealed the July 2010 memorandum decision of the Court to the United States Court of Appeals for the Federal Circuit which held that the Veterans Court's decision in July 2010 was correct in finding that the Veterans Court did not have jurisdiction.  Thus, the Federal Circuit affirmed the July 2010 decision of the Veterans Court.  

The case has now been returned for further appellate adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA rating examinations were in May 2008.  At that time it was reported that active range of motion of the Veteran's thoracolumbar spine was from zero (0) degrees to 30 degrees.  In this regard, under the General Rating Formula for Diseases and Injuries of the Spine a 30 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reverse lordosis, or abnormal kyphosis.  For the next higher rating of 40 percent, there must be limitation of thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

In this regard, the Veteran has submitted photographs which depict his use of a cane in each hand. 

Additional evidence was received in September 2011, consisting of a report of a VA CT scan in May 2001.  This was after the most recent Supplemental Statement of the Case (SSOC) was issued in May 2011.  38 C.F.R. § 20.1304(c) states that any "pertinent" evidence submitted by the Veteran which is accepted by the Board must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the Veteran.  No such waiver was received in this instance.  The May 2001 CT scan found sclerotic changes and partial ankylosis of the fibrous portions of the sacroiliac joints.  

An up-to-date VA examination for rating purposes is needed when required to verify the current severity of service-connected disability or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and severity of the Veteran's service-connected chronic lumbar strain with DJD.  The Veteran's claims files should be made available to the examiner in connection with the study in this case.  The examination of the thoracolumbar spine should include all necessary testing, including range of motion studies, should set forth all objective findings of the Veteran's spinal disability, particularly the severity of the symptoms associated with the Veteran's service-connected spinal disorder.  

The examination should include a neurologic evaluation for the purpose of determining whether the Veteran shows any objective neurologic abnormalities associated with his service-connected right lower extremity radiculopathy and the severity of the radiculopathy.  

Based on objective demonstration of repetitive motion of the thoracolumbar spine in all planes, the examiner should determined whether there is pain, weakened movement, excess fatigability or incoordination and, if feasible, these determinations should be quantified in terms of the degree of any additional range of motion loss due to such factors.  If not feasible, the examiner should state so and provide the rationale for stating so.  Based on objective demonstration of the repetitive motion of the thoracolumbar spine in all planes, the examiner should provide an opinion as to whether pain additionally limits functional ability of the thoracolumbar spine during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time, and, if feasible, this determination should also be quantified in terms of the degree of any additional range of motion loss due to pain on use during flare-ups.  If not feasible, the examiner should so state and provide the rationale for stating so.  

The examiner should render an opinion as to whether the Veteran's service-connected chronic lumbar strain with DJD is manifested by: (a) flexion of less than 60 degrees but greater than 30 degrees; (b) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; (c) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reverse lordosis, or abnormal kyphosis; (d) there is limitation of thoracolumbar flexion to 30 degrees or less; or (e) favorable ankylosis of the entire thoracolumbar spine.  

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

2.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  

In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  Thereafter, any other development deemed necessary should be accomplished and the issues being remanded should be readjudicated.  

4.  If the benefits sought on appeal remain denied, the Veteran and any representative, should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

